Ex. T3B.19 BYLAWS OF PIZZERIA UNO OF RESTON, INC. (a Virginia corporation) ARTICLE I SHAREHOLDERS 1.SHARE CERTIFICATES.Certificates evidencing fully-paid shares of the corporation shall set forth thereon the statements prescribed by Section 13.1-647 of the Virginia Stock Corporation Act (“Stock Corporation Act”) and by any other applicable prevision of law, shall be signed by any two of the following officers:the President, a Vice-President, the Secretary, an Assistant Secretary, the Treasurer, an Assistant Treasurer, or any two officers designated by the Board of Directors, and may boar the corporate seal or its facsimile.The signatures of the officers upon a certificate may be facsimiles if the certificate is counter signed by a transfer agent, or registered by a registrar, other than the corporation or an employee of the corporation.If a person who signed, either manually or in facsimile, a share certificate no longer holds office when the certificate is issued, the certificate is nevertheless valid. 2.FRACTIONAL SHARES OR SCRIP.The corporation may, if authorized by the Board of Directors:issue fractions of a share or pay in money the value of fractions of a share; arrange for disposition of fractional shares by the shareholders; or issue scrip in registered or bearer form entitling the holder to receive a full share upon surrendering enough scrip to equal full share.Each certificate representing scrip shall be conspicuously labeled “Scrip” and shall contain the information required by subsection B of Section 13.1-647 of the Stock Corporation.The holder of a fractional share is entitled to exercise the rights of a shareholder, including the right to vote, to receive dividend, and to participate in the assets of the corporation, upon dissolution.The holder of scrip is not entitled to any of these rights unless the scrip provides for them.The Board of Directors may authorize the issuance of scrip subject to any conditions considered desirable. 1 When the corporation is to pay in money the value of fractions of share, such value shall be determined by the Board of Directors.A good faith judgment of the Board of Directors as to the value on the value of a fractional share is conclusive. 3.SHARE TRANSFERS.Upon compliance with any provisions restricting the transferability of shares that may be set forth in the articles of incorporation, these Bylaws, or any written agreement in respect thereof, transfers of shares of the corporation shall be made only on the books of the corporation by the registered holder thereof, or by his attorney thereunto authorized by power of attorney duly executed and filed with the Secretary of the corporation, or with a transfer agent or a registrar and on surrender of the certificate or certificates for such shares properly endorsed and the payment of all taxes thereon, if any.Except as may be otherwise provided by law, the person in whose name shares stand on the books of the corporation shall be deemed the owner thereof for all purposes as regards the corporation; provided that whenever any transfer of shares shall be made for collateral security, and not absolutely, such fact, if known to the Secretary of the corporation, shall be so expressed in the entry of transfer. 4.RECORD DATE FOR SHAREHOLDERS.For the purpose of determining shareholders entitled to notice of or to vote at any meeting of shareholders or any adjournment thereof, or entitled to receive payment of any dividend, or in order to make a determination of shareholders for any other proper purpose, the Board of Directors of the corporation may fix in advance a date as the record date for any such determination of shareholders, such date in any case to be not more than seventy days before the meeting or action requiring such determination of shareholders.If not otherwise fixed, the record date is the close of business on the day before the effective date of notice to shareholders.A determination of shareholders entitled to notice of or to vote at shareholders’ meeting is effective for any adjournment the meeting unless the Board of Directors fixes a new record date, which it shall do if the meeting is adjourned to a date more than one hundred twenty days after the date fixed for the original meeting. 5MEANING OF CERTAIN TERMS.As used herein in respect of the right to notice of a meeting of shareholders or a waiver thereof or to participate or vote thereat or to consent or dissent in writing in lieu of a meeting, as the case may be, the term “share” or “shares” or “shareholder” 2 or “shareholders” refers to an outstanding share or shares and to a holder or holders of record of outstanding shares when the corporation is authorized to issue only one class o shares, and said reference is also intended to include any outstanding share or shares and any holder or holders of record of outstanding sharer of any class upon which or upon whom the articles of incorporation confer such rights where there are two or more classes or series of shares or upon which or upon whom the Stock Corporation Act confers such rights notwithstanding that the articles of incorporation may provide for more than one class or series of shares, one on more of which are limited or denied such rights thereunder. 6.SHAREHOLDER MEETINGS. –TIME.The annual meeting shall be held on the date fixed from time to time by the directors.A special meeting shall be held on the date fixed from time to time by the directors except when the Stock Corporation Act confers right to call a special meeting upon the shareholders. –PLACE.Annual meetings and special meetings shall be held at such place in or out of the Commonwealth of Virginia as the directors shall from time to time fix. –CALL.Annual meetings may be called by the directors or the Chairman of the Board of Directors, the President, or the Secretary or by any officer instructed by the directors or the President to call the meeting.Special meetings may he called in like manner. –NOTICE OR ACTUAL OR CONSTRUCTIVE WAIVER OF NOTICE.A corporation shall notify shareholders of each annual and special shareholders’ meeting.Such notice shall be given no less than ten nor more than sixty days before the meeting date except that notice of a shareholders’ meeting to act on an amendment of the articles of incorporation, a plan of merger or share exchange, a proposed sale of assets pursuant to Section 13.1-724 of the Shock Corporation Act, or the dissolution of the corporation shall be given not less than twenty-five nor more than sixty days before the meeting date.Unless the Stock Corporation Act or the articles of incorporation require otherwise, notice of an annual meeting need not state the purpose for which the meeting is called.Notice of a special meeting shall state the purpose for which the meeting is called.Notwithstanding the foregoing, no notice of a shareholders’ meeting need be given to a shareholder in any instance in 3 which Section 13.1-658 of the Stock Corporation Act so provides.A shareholder may waive any notice required by the Stock Corporation Act, the articles of incorporation or the Bylaws before or after the time and date of the meeting that is the subject of such notice.The waiver shall be in writing, be signed by the shareholder entitled to the notice, and be delivered to the Secretary of the corporation for inclusion in the minutes or filing with the corporate records.A shareholder’s attendance at a meeting waives objection to lack of notice or defective notice of the meeting, unless the shareholder at the beginning of the meeting objects to holding the meeting or transacting business at the meeting; and waives objection to consideration of a particular matter at the meeting that is not within the purpose or purposes described in the meeting notice, unless the shareholder objects to considering the matter when it is presented.The term “notice” as used in this paragraph shall mean notice in writing as prescribed by Section 13.1-610 of the Stock Corporation Act. –VOTING LIST.The officer or agent having charge of the share transfer books of the corporation shall make, at least ten days before each meeting of shareholders, a complete list of the shareholders entitled to vote at such meeting or any adjournment thereof, with the address of and the number of shares held by each.The list shall be arranged by voting group and within each voting group by class or series.For a period of ten days prior to such meeting, the list of shareholders shall be kept on file at the registered office of the corporation or at its principal office or at the office of its transfer agent or registrar and shall be subject to inspection by any shareholder at any time during usual business hours.Such list shall also be produced and kept open at the time and place of the meeting and shall be subject to the inspection of any shareholder during the whole time of the meeting for the purposes thereof.The original share transfer books shall be prima facie evidence as to who are the shareholders entitled to examine such list or transfer books or to vote at any meeting of shareholders. –CONDUCT OF MEETING.Meetings of the shareholders shall be presided over by one of the following officers in, the order of seniority and if present and acting the Chairman of the Board, if any, the Vice-Chairman of the Board, if any, the President, a Vice-President, if any, or, if none of the foregoing is in office and present and acting, by a chairman to be chosen by the shareholders.The Secretary of the corporation, or in his absence, an 4 Assistant Secretary, shall act as secretary of every meeting, but, if neither the Secretary nor an Assistant Secretary is present, the Chairman of the meeting shall appoint a secretary of the meeting. –PROXY REPRESENTATION. A shareholder may appoint a proxy to vote or otherwise act for him by signing an appointment form, either personally or by his attorney-in-fact.An appointment is valid for eleven months, unless a longer period is expressly provided in the appointment form.An appointment of a proxy is revocable by the shareholder unless the appointment form conspicuously states that it is irrevocable and the appointment is coupled with an interest. –SHARES HELD BY NOMINEES. The corporation may establish a procedure by which the beneficial owner of shares that are registered in the name of a nominee is recognized by the corporation as the shareholder.The extent of this recognition may be determined in the procedure. –QUORUM.
